ORIGI~ Al
       lfn tbe    Wniteb $tates 28 U.S.C. § 1915. At the time Mr. Bradshaw filed his complaint, no
filing fee was p aid and no application to proceed in forma pauperis was filed.

        On July 17, 2017, t his Court ordered that by August 16, 2017, plaintiff must
submit either the required filing fee or an application to proceed in forma pauperis.
See ECF No. 5. Despite the issua nce of the July 17 Order, which was mailed to
plaintiff along with an in forma pauperis application form , plaintiff has failed to pay
the filing fee 01· return the application to proceed in forma pauperis. See Griffith v.
United States, No. 14-793C, 2015 WL 1383959, at -1.·3 (Fed. Cl. Mar. 20, 2015)
(holding that the case could be involuntarily dismissed for failure to prosecute
under RCFC 41(b) when plaintiff's in forma pauperis motion was denied and he
failed to timely pay the required filing fee) . In the interim, t he government has
filed a motion to dismiss this case for lack of subject-matter jurisdiction.

      Because plaintiff h as not paid the filing fee or submitted an application to
proceed in forma pauperis in accordance with this Court's July 17 Order, this case is
DISMISSED without pr ejudice for failure to prosecute under RCFC 41(b). The
government's motion to dismiss for lack of subject-matter jurisdiction is DENIED
as moot. The Court notes, however, t hat subject-matter jurisdiction likely does not
exist in this case because plaintiff appears to be alleging judicial misconduct. 28
U.S.C. § 1491(a)(l) (2012) (limiting our jurisdiction to "cases not sounding in tort");
see also Brown v. United States, 105 F .3d 621, 623 (Fed. Cir. 1997) (explaining that
claims grounded in fraud or other claims sounding in tort do not fall within the
limited jurisdiction of the United States Court of Federal Claims); Joshua v. United
States, 17 F.3d 378, 380 (Fed. Cir. 1994) (holding that our couTt "does not h ave
jurisdiction to review the decisions of district courts").

      The Clerk is directed to close this case.

IT IS SO ORDERED.



                                        ~
                                        Judge




                                          -2-